DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Madamopoulos et al. in view of Guang et al.
Madamopoulos et al. (US Pub. No. 2014/0104578 A1) discloses (see annotated Figure 11 below):

    PNG
    media_image1.png
    590
    843
    media_image1.png
    Greyscale

Regarding claim 1, an operation method of a remote laser projection device (page 10, claim 17, lines 1-13), comprising: emitting a first light (i.e. green light emitted by the green lasers illustrated in Figure 11) to an optical transmission module (Figure 11, element D) through at least one light source module (i.e. remote laser source location illustrated in Figure 11); wherein total light energy (i.e. power generated by the green laser) of the first light (i.e. green light emitted by the green lasers illustrated in Figure 11) is allocated to the projection head (Figure 11, element A) 
Regarding claim 2, the optical transmission module (Figure 11, element D) comprises at least one optical fiber (i.e. fiber illustrated in Figure 11), the first light (i.e. green light emitted by the green lasers illustrated in Figure 11) includes at least one color light (i.e. green light), and transmitting the first light (i.e. green light emitted by the green lasers illustrated in Figure 11) to the projection head (Figure 11, element A) through the optical transmission module (Figure 11, element D) further comprises: transmitting the color light (i.e. green light) to the projection head (Figure 11, element A) through the optical fiber (i.e. fiber illustrated in Figure 11).
Regarding claim 15, turning on or turning off each of the light source module (i.e. on/off mode; page 4, paragraph 0063, line 7) and the projection head (i.e. element 45; page 4, paragraph 0063, line 2) through a controller (i.e. control mechanism).
Regarding claim 18, an operation method of a remote laser projection device (page 10, claim 17, lines 1-13), comprising: emitting a first light (i.e. RGB light emitted by the lasers illustrated in Figure 11) to an optical transmission module (Figure 11, element D) through at least one light 
Regarding claim 19, the optical transmission module (Figure 11, element D) comprises a plurality of optical fibers (i.e. fibers illustrated in Figure 11), the first light (i.e. RGB light emitted by the lasers illustrated in Figure 11) comprises at least one color light (i.e. green), and transmitting the first light (i.e. RGB light emitted by the lasers illustrated in Figure 11) to the projection heads (Figure 11, elements A and B) through the optical transmission module (Figure 11, element D) further comprises: transmitting the color light (i.e. green) to the projection head (Figure 11, elements A and B) through the optical fibers (i.e. fibers illustrated in Figure 11).
Madamopoulos et al. teaches the salient features of the present invention as explained above except (regarding claim 1) the first light emitted from the light source module is comprises a plurality of color lights with different colors; and transmitting the 
Guang et al. (CN 102156378 A) discloses:
Regarding claim 1, the first light emitted from the light source module (Figure 8, element 4021) is comprises a plurality of color lights with different colors (i.e. red, green and blue light; Figure 8, element 401); and transmitting the first light to at least one projection head (Figure 8, element 806) through the optical transmission module (Figure 8, element 805).
Regarding claim 18, transmitting the first light to a plurality of projection heads (Figure 8, element 806) through the optical transmission module (Figure 8, element 805), wherein the light energy of at least one of the lights emitted to the projection heads (Figure 8, element 806) is different from light energy of other lights (i.e. in the light path branches, 1/3 of the light source energy is lost, hence the light energy is different; see translation of the description, paragraph 0006, lines 79-80).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the first light emitted from the light source module is comprises a plurality of color lights with different colors; and transmitting the first light to at least one projection head through the optical transmission module, and transmitting the first light to a plurality of projection heads through the optical transmission module, wherein the light energy of at least one of the lights .

Allowable Subject Matter
Claims 3-14, and 20-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
a.	Regarding claim 3, Madamopoulos et al. (US Pub. No. 2014/0104578 A1) discloses a number of the at least one light module (i.e. remote laser source location illustrated in Figure 11) is plural (i.e. N green lasers illustrated in Figure 11), and emitting the first light (i.e. green light emitted by the green lasers illustrated in Figure 11) to the optical transmission module (Figure 11, element D) through the light source module (i.e. remote laser source location illustrated in Figure 11).  However, However, Madamopoulos et al. and the prior art of record neither shows nor suggests an operation method of a remote laser projection device comprising coupling the first lights of the light source modules through the optical coupler to produce a second light to a source terminal node, wherein 
b.	Regarding claim 10, Madamopoulos et al. (US Pub. No. 2014/0104578 A1) discloses a light source module (i.e. remote laser source location illustrated in Figure 11), a number of the at least projection head is plural (Figure 11, elements A and B), and the operation method of the remote laser projection device (page 10, claim 17, lines 1-13) further comprises: transmitting the first light (i.e. green light emitted by the green lasers illustrated in Figure 11) of the light source module (i.e. remote laser source location illustrated in Figure 11) to a machine terminal node (i.e. input ports of the TFB; page 4, paragraph 0072, line 7) of the optical transmission module (Figure 11, element D).  However, Madamopoulos et al. and the prior art of record neither shows nor suggests an operation method of a remote laser projection device comprising equally splitting the first light through an optical splitter to produce a plurality of second lights to a plurality of machine terminal transmission devices, wherein the machine terminal transmission devices correspond to the projection devices, and the optical splitter equally split total energy of the first light; and transmitting the second lights to the projection heads respectively through the machine terminal transmission devices.
c. 	Regarding claim 20, Madamopoulos et al. (US Pub. No. 2014/0104578 A1) discloses emitting the first light (i.e. RGB light emitted by the lasers illustrated in Figure 11) to the optical transmission module (Figure 11, element D) through the light source module (i.e. remote laser source location illustrated in Figure 11) 
e.	Regarding claims 4-9, 11-14, 21-24, the claims are allowable based on their dependence from allowable claims 3, 10, and 20 (respectively).

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 15 and 18-19 have been considered but are moot in view of new grounds of rejection.  Applicant's amendment necessitated the new grounds of rejection presented in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MAGDA CRUZ/Examiner, Art Unit 2882                                                                                                                                                                                                        
02/18/2022